DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gulliver et al. (U.S. Patent No. 9,919,125). 
Gulliver et al. (‘125) disclose a device (1, such as shown in Figs. 15-17) for holding at least one conduit (e.g. as a cable/conduit via retainer 40, as described in at least col. 11, lines 37-51), the device comprising:
a ring (e.g., body 2) having a first end (end proximal to jaws, 4, 4) and a second end (end a portion having retainer 40);
a first clamping jaw (jaw 4) extending from the first end of the ring, wherein the first clamping jaw includes a first clamping surface (i.e., surface having projections/teeth 11 extending therefrom);
a second clamping jaw (other jaw 4) extending from the first end of the ring, wherein the second clamping jaw includes a second clamping surface (i.e., surface having other projections/teeth 11 extending therefrom), wherein the first clamping surface contacts the second clamping surface in a first position (as depicted in at least Figs. 2, 12 and 17), wherein the first clamping surface is spaced apart from the second clamping surface in a second position (as 
a channel (40) including an inlet (entrance to retainer 40, as shown in Figs. 15-17) positioned at the second end of the ring, wherein the channel is configured (i.e., the channel having an entrance inlet to allow insertion of a conduit therepass form which the channel functions to retain a conduit therein, and from which the channel/retainier 40 permits a conduit to be removed from the channel) to releasably receive the at least one conduit via the inlet, and wherein the channel prevents the at least one conduit from contacting the first end of the ring (location of the channel at the second end as constructively shown in Figs. 15-17 function to prevent a conduit from contacting the first end).  (See col. 11, lines 34-59 for further description of retainer 40.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar holding device are represented by McNally et al. (U.S. Patent Publication No. 2013/0061857) and Dereadt (U.S. Patent No. 5,159,731).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677